Citation Nr: 0940564	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-09 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral eye disability, and if so, whether the claim should 
be granted.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1945 to July 
1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut

The record reflects that the Veteran was scheduled for a 
videoconference hearing before a Veterans Law Judge in 
September 2009, but cancelled the hearing.  He has not 
requested that the hearing be rescheduled.  

The issue of service connection for bilateral eye disability 
is addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for loss of vision was 
denied in an unappealed rating decision issued in August 
2002.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Entitlement to service connection for loss of vision was 
denied in an unappealed rating decision issued in August 2002 
because it was found that the Veteran's current vision loss 
was not related to his period of service.

The evidence previously of record included a December 2001 
letter from the Veteran's private physician, Dr. T., 
indicating that the Veteran acquired a strongyloides 
infection during his period of service.  The subsequently 
received evidence includes a May 2006 letter from Dr. T. 
indicating that the Veteran's vision loss was due to 
bilateral chorioretinitis, and that a previous systemic work 
up of the Veteran revealed that he had been positive for 
strongyloides in the past, for which he was treated.  The new 
evidence also includes a medical article indicating that 
chorioretinitis usually follows an active microbial invasion 
of tissues by a causative organism.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it indicates a 
possible relationship between chorioretinitis, strongyloides, 
vision loss, and the Veteran's service, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material and reopening of 
the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for bilateral eye disability 
is granted.


REMAND

The evidence of record, including the medical article and 
letters from Dr. T., indicates that the Veteran's vision loss 
is due to bilateral chorioretinitis, that chorioretinitis 
might be related to a strongyloides infection, and that the 
Veteran's strongyloides infection is related to his period of 
service.  However, no medical opinion specifically assessing 
the likelihood that the Veteran's bilateral eye disability is 
etiologically related to his active service is of record.  
Therefore, the Board has determined that further development 
of the record is in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's bilateral eye 
disability.

2.	Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
bilateral eye disability.  The claims 
folder must be provided to and reviewed 
by the examiner.  Any indicated studies 
should be performed.  Based on 
examination results and a review of the 
claims folder, the examiner should 
provide an opinion with respect to each 
eye disorder found to be present as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service.  The rationale for each 
opinion expressed must also be 
provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
adjudicate the Veteran's reopened claim 
on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued 
to the Veteran and his representative.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


